COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-046-CV





JEFFREY LYNN LEWIS	APPELLANT



V.



THE STATE OF TEXAS	APPELLEE



------------



FROM THE 211TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On March 8, 2010, we notified Appellant Jeffrey Lynn Lewis that we were concerned that this court may not have jurisdiction over this appeal because it appeared that his notice of appeal was not timely filed.  We stated that the appeal might be dismissed for want of jurisdiction unless Lewis or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3(a), 44.3.  

Lewis filed a response to our jurisdiction letter stating that the State did not notify him of the default judgment “until late in January of 2010” and that he had immediately filed a request for permission to appeal.  However, Lewis’s “Request For Extension Of Time To File An Appeal,” which was filed on March 9, 2010, is defective because it was filed over a year after the fifteen-day deadline for filing a motion for extension of time to file a notice of appeal and because he failed to pay the filing fee and failed to provide a certificate of conference and a certificate of service.  
See 
Tex. R. App. P. 26.3.

The trial court’s final judgment was signed on October 17, 2008.  Lewis did not file a motion for new trial, so his notice of appeal was due November 17, 2008.  Lewis, however, did not file his notice of appeal until February 8, 2010.

The time for filing a notice of appeal is jurisdictional in this court, and absent a timely-filed notice of appeal or extension request, we must dismiss the appeal.  
See
 
Tex. R. App. P. 
2, 25.1(b), 26.3; 
Jones v. City of Houston
, 976 S.W.2d 676, 677 (Tex. 1998); 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997); 
Chilkewitz v. Winter
, 25 S.W.3d 382, 383–84 (Tex. App.—Fort Worth 2000, no pet.).



Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM



PANEL: WALKER, MCCOY, and MEIER, JJ.



DELIVERED: April 8, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.